DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “configured to to” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20150182856 to Mays, III et al (herein referred to as Mays) in view of PlayerUnkown’s Battlegrounds Mobile video game (herein referred to as PUBG Mobile) as evidenced provided by YouTube video titled: “Map Control tips for Miramar! PUBG Mobile” (herein referred to as PUBG Map), and article titled: PUBG Mobile Controls Guide – Layout Differences, Customization, and Profiles by Josh Brown (herein referred to as PUBG Brown).

Claims 1 and 8. Mays discloses a device comprising: 
(as required by claim 1) displaying, on a touchscreen display of a mobile device (Figs. 7-13, and ¶¶26-28),
(as required by claim 8) a touchscreen display (Figs. 7-13) configured to display content from a gaming server (Figs. 2 and 3, and ¶40, tasks are performed by remote-processing devices that are linked through a communications network”, ¶64, “game server”, and ¶71, “available virtual control interfaces”) and to receive player input through contact with the touchscreen display (Figs. 7-13, and ¶¶26-28); 
(as required by claim 8) a network interface configured to communicate with the gaming server (Figs. 2 and 3, and ¶40, tasks are performed by remote-processing devices that are linked through a communications network”) executing a video game (¶70) and in which a player is represented by an avatar (¶95, “user’s character”, also see ¶107); and 
(as required by claim 8) at least one processing unit (Fig. 1, element 114) configured to: 
display a virtual controller including 
a first draggable virtual button (Fig. 7, 743) configured to control movement of an avatar representing a player within a video game (¶107, “manipulates a character's direction of movement”) executed by a remote gaming server (Figs. 2 and 3, and ¶40, tasks are performed by remote-processing devices that are linked through a communications network”); and 
a second draggable virtual button (Fig. 7, 711) configured to concurrently control a gaze of the avatar within the video game (¶107, “a virtual stick control that manipulates a character's… camera orientation” which is interpreted as the claimed “control of the gaze of the avatar”) executed by the remote gaming server and activation of the object within the video game (¶108, “Dragging the head 1212 outside of the magnitude zone 1210 may activate a second function, such as firing”) executed by the remote gaming server (Figs. 2 and 3, and ¶40, tasks are performed by remote-processing devices that are linked through a communications network”);
generate a control signal (¶123, “control signal”), based on received player input associated with at least one draggable virtual button, that is to be interpreted by the video game as an instruction to perform multiple actions by the avatar in the video game (¶¶4-5, 32-33, and 107); and
(as required by claim 1) transmitting the control signal from the mobile device for receipt by the remote gaming server (¶70 and ¶123, “a control signal is generated that comprises a functional instruction that is usable by the game execution environment in which the game is running to manipulate the video game, and “gaming service”).
However, Mays fails to explicitly disclose a first draggable virtual button configured to concurrently control movement of an avatar representing a player within a video game executed by a remote gaming server and aiming of an object by the avatar within the video game executed by the remote gaming server (emphasis added).
PUBG Mobile teaches virtual button configured to concurrently control movement of an avatar representing a player within a video game and aiming of an object by the avatar (see PUBG Brown under “Controls” section, number “3”, which can be used in PUBG Map at 1:40-2:00 and 2:23-2:34, as the player controls the move button on the left hand side of the screen to move a player character the crosshair for aiming placed in the center of the screen also moves according to the pointing direction the player character).  


    PNG
    media_image1.png
    811
    1413
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1007
    1392
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    1009
    1391
    media_image3.png
    Greyscale

The gaming system of Mays would have motivation to use the teachings of PUGB mobile in order to provide a graphical user interfaces that make it easier and intuitive to shoot at opponent and/or enemy characters during game play in hopes to provide a better gaming experience for game players.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Mays with the teachings of PUGB mobile in order to provide a graphical user interfaces that make it easier and intuitive to shoot projectiles during game play in hopes to provide a better gaming experience for game players.	

Claims 2 and 9. Mays in of view of PUBG mobile teaches wherein the first draggable virtual button is configured to concurrently control movement of the avatar within the video game (see Mays ¶107, “manipulates a character's direction of movement”) and aiming of the object by the avatar (see PUBG Brown under “Controls” section, number “3”, used in PUBG Map at 1:40-2:00, where the user controls the player character’s movement within the game space while also controlling the crosshair location associated with the player character) based on a player dragging a touchpoint associated with the first draggable virtual button on the touchscreen display.


    PNG
    media_image1.png
    811
    1413
    media_image1.png
    Greyscale


Claims 3 and 10. Mays in view of PUBG mobile teaches wherein generating the control signal further comprises: 
converting positional information associated with the player's dragging the touchpoint into an instruction to be interpreted by the video game as a position at which the avatar is aiming an object in the video game (see PUBG Brown under “Controls” section, number “3”, used in PUBG Map at 1:40-2:00, such that as the user moves the controlpad section, the associated crosshair also moves).

Claims 4 and 11. Mays in view of PUBG mobile teaches wherein the at least one processing unit is further configured to generate the control signal by: 
converting positional information associated with the player's dragging of the touchpoint (as required by claim 11) associated with the first draggable button on the touchscreen into an instruction to be interpreted by the video game as movement of the avatar within the video game (see Mays ¶107; see PUBG Brown under “Controls” section, number “3”, used in PUBG Map at 1:40-2:00, such that as the user moves the controlpad section, the associated player character moves).

Claims 5 and 12. Mays discloses wherein the second draggable virtual button is configured to concurrently provide control of the gaze of the avatar and activation of the object based on a player's contact with and dragging of a touchpoint on the touchscreen display associated with the second draggable virtual button (¶¶107-108).

Claims 7 and 14. Mays discloses wherein generating the control signal further comprises: 
converting positional information associated with the player's dragging of the touchpoint associated with the second draggable button on the touchscreen display into an instruction to be interpreted by the video to move the gaze for the avatar (¶107).

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive.
On pps 8-10, the applicant submits Mays does not disclose or suggest a second draggable virtual button configured to concurrently provide control of the gaze of the avatar and activation of the object.  However, Mays (see ¶107) discloses “a virtual stick control that manipulates a character's direction of movement or camera orientation” which is interpreted as the claimed “control of the gaze of the avatar”, and (see ¶108) “Dragging the head 1212 outside of the magnitude zone 1210 may activate a second function, such as firing” which is interpreted as the claimed “activation of the object”.  Hence, as best understood, Mays does disclose the claim limitations of “a second draggable virtual button configured to concurrently control a gaze of the avatar within the video game executed by the remote gaming server and activation of the object”.  However, Mays fails to explicitly disclose “a first draggable virtual button configured to concurrently control movement of an avatar representing a player within a video game executed by a remote gaming server and aiming of an object by the avatar within the video game executed by the remote gaming server”, yet, additional evidence related to PUBG Mobile video gameplay is relied upon in combination with Mays.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715